129 Ga. App. 95 (1973)
198 S.E.2d 709
SHAW
v.
JONES et al.
47903.
Court of Appeals of Georgia.
Argued February 5, 1973.
Decided April 17, 1973.
Rehearing Denied May 15, 1973.
Divine, Busbee & Wilkin, George D. Busbee, for appellant.
Thomas Wm. Malone & Assoc., Thomas Wm. Malone, Perry, Walters, Lippitt & Custer, S. B. Lippett, Jr., Landau, Davis & *96 Farkas, Leonard Farkas, II, for appellees.
BELL, Chief Judge.
This is an appeal by appellant, a codefendant, from the grant of his codefendant's motions for summary judgment in a tort action which occurred in August, 1970, alleging joint and several liability. The plaintiff filed no appeal. Here, there has been no trial resulting in a judgment against the defendants and no right of contribution exists. The cases of Southeastern Erection Co. v. Flagler Co., 108 Ga. App. 831 (134 SE2d 822) and Lewis Card & Co. v. Liberty Mut. Ins. Co., 127 Ga. App. 441 (193 SE2d 856) control. The motions to dismiss must be granted and the appeal is dismissed.
Appeal dismissed. Quillian, J., concurs. Deen, J., concurs in the judgment only.
DEEN, Judge., concurring in the judgment only. In concur in the judgment only for the reasons set forth in my concurrence in Lewis Card &c. Co. v. Liberty Mut. Ins. Co., 127 Ga. App. 441 (193 SE2d 856).